Citation Nr: 1417265	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  12-02 781	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for irritable colon syndrome.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel
INTRODUCTION

The appellant is a Veteran who had active service from September 1995 to December 1996.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In January 2013, a videoconference hearing was held before the undersigned; a transcript is associated with the record.

A request for a total disability rating based on individual unemployability due to service connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  At the January 2013 hearing and in his July 2011 notice of disagreement, the Veteran stated that due to service-connected disability he did not have a job.  This allegation raises a claim for a TDIU rating, which under the cited caselaw must be addressed.   

[Subsequent to the RO's most recent adjudication, the Veteran submitted additional evidence without waiving RO initial consideration.  As this matter is being remanded anyway, the RO will have an opportunity to consider this evidence in the first instance.]

The issue of whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability as secondary to irritable colon syndrome is raised in the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over such issue, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

While the notice provisions of the Veterans Claims Assistance Act of 2000 appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the matters on appeal.  See 38 C.F.R. § 3.159 (2013).

The Veteran contends that a rating in excess of the 30 percent currently assigned for irritable colon syndrome under Diagnostic Code 7319 is warranted because he suffers from malnutrition, which under Code 7323 (for ulcerative colitis) warrants a 60 percent rating.  The Board notes that ulcerative colitis is a disease separate and distinct from the Veteran's service-connected irritable colon, and that he is not shown to have ulcerative colitis.   Nonetheless, if he does have malnutrition due to his service connected disability, such symptom would have to be accounted for by the rating assigned.  

On February 2011 VA intestines examination, the examiner noted that the Veteran did not look malnourished.  During the January 2013 hearing, the Veteran's representative argued that, as malnutrition is the body's inability to absorb nutrients, laboratory findings are necessary to determine whether the Veteran is malnourished.  As it is unclear from the record whether diagnostic studies have shown any malnourishment, and this is a medical question, further development of evidence addressing this matter is necessary.

Furthermore, at the January 2013 videoconference hearing, the Veteran's representative reported that the Veteran had laboratory studies done a few months prior to the hearing.  Records of such studies are likely to contain pertinent information and must be secured.  Additional records of any VA evaluation or treatment the Veteran may have received since 2012 may also contain pertinent information, are constructively of record, and must be secured.

Finally, as noted above, the matter of entitlement to a TDIU rating was raised during the January 2013 videoconference hearing and in the Veteran's July 2011 notice of disagreement.  Under Rice, 22 Vet. App. at 447, the claim for TDIU is part and parcel of the claim for an increased rating for irritable colon syndrome and must be developed and adjudicated.  Because resolution of the claim for an increased rating for irritable colon syndrome (and the referred claim) may impact on the claim for a TDIU rating, consideration of the TDIU claim must be deferred pending resolution of the other claims on appeal and raised by the record.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) .

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record copies of the complete clinical records (any not already associated with the claims file) of all evaluations and/or treatment the Veteran has received for disabilities of the digestive system (and specifically irritable colon syndrome) at the Columbia VA Medical Center

2.  Thereafter, the AOJ should arrange for the Veteran to be afforded a VA intestines examination to determine the nature, extent, and current severity of his service-connected irritable colon syndrome.  The entire record must be reviewed by the examiner in conjunction with the examination.  All indicated studies or tests must be done. 

All pertinent findings must be described in detail.  The examiner should specifically indicate whether laboratory studies are required for a finding of malnutrition and, if so, ensure that adequate testing [for malnutrition]  is conducted.   The examiner must expressly indicate whether or not the Veteran has malnutrition due to irritable colon.  

The examiner should elicit from the Veteran his allegations regarding the affect his irritable colon has on employment and then opine whether the irritable colon indeed precludes the Veteran from working (specifically addressing the Veteran's allegations).  

The examiner must provide rationale for all opinions.

3.  The AOJ should then review the record and adjudicate/readjudicate the Veteran's claims (TDIU in light of the determination on the increased rating claim and any determination on the referred claim).  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

